United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 17, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 04-40999
                          Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

AKBAR RASHADA,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                    USDC No. 01:04-CR-9-ALL-TH
                       --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Akbar Rashada, an inmate at the federal penitentiary in

Beaumont, Texas, pleaded guilty to possessing a prohibited object

(namely, a metal weapon) within the territorial jurisdiction of

the United States.    Rashada was sentenced to 27 months of

imprisonment and a two-year term of supervised release.         He

argues that, in light of United States v. Booker, 125 S. Ct. 738

(2005), his sentence is invalid because the district court

applied the sentencing guidelines as if they were mandatory.           We

review for plain error.     See United States v. Valenzuela-Quevedo,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-40999
                                 -2-

407 F.3d 728, 733 (5th Cir. 2005), petition for cert. filed (July

25, 2005) (No. 05-5556).

     Rashada is unable to establish reversible plain error with

regard to his Booker claim because he cannot establish that being

sentenced under a mandatory sentencing guidelines scheme affected

his substantial rights.    The record does not indicate that the

district court would have reached a significantly different

result under a sentencing scheme in which the guidelines were

advisory only.   See Valenzuela-Quevedo, 407 F.3d at 733-34.

     Accordingly, the judgment of the district court is AFFIRMED.